Title: From George Washington to Seth Warner, 20 June 1781
From: Washington, George
To: Warner, Seth


                        
                            Sir
                            Head Quarters N. Winsor 20th June 1781
                        
                        Your Letter of the 15th has been delivered to me by Capt. Brownson proposing some Mode of Exchange for sundry
                            officers & Men of your Regiment Prisoners in Canada.
                        I wrote to Genl Haldimand Comandg Officer in Canada, the 30th of August last, makg sundry proposals to him
                            for the Purpose of Exchange of such Prisoners of Warr as he might have in his Possession—an Answer to this Letter has
                            never yet been received, so that I am entirely uninformed of the Intentions of Genl Haldimand on this Head. I therefore am
                            at a loss for any Mode by which An Exchange may be accomplished in such Men as are in his Power. Sir Hry Clintons Comand
                            being entirely unconnected with that of Genl Haldimand, no Proposal can be made to Sir Hry on this score nor indeed, was
                            the Case other than it is, would it be in my Power to fulfill you Wishes, as I have not at present any Officers Prisoners
                            of War on hand in this Quarter, and the Prisoners in the Southern Department, by a Cartel agreed upon between the
                            Commandrs of those two Armies, are to be exchanged against each other there.
                        In these Circumstances it is not in my Power to make a Compliance to your Request, but as soon as I have any
                            Return from Genl Haldimand complying to the Proposals made to him, or in any other Way, I shall be very glad to be
                            instrumental to the Relief of those unhappy persons who are Prisoners of War in Canada. I am &c.

                    